Exhibit 10.36

March 30, 2007

Mr. Chuck Huebner

93 Nayatt Road

Barrington, RI  02806

Re:

Your Employment Agreement with Activision, Inc.

 

dated May 10, 2005 (the “Employment Agreement”)

 

Dear Chuck:

This letter confirms our agreement to amend the terms of the Employment
Agreement in accordance with the provisions set forth below.  Capitalized terms
not defined in this letter shall have the meanings ascribed to them in the
Employment Agreement.

The specific amendments to the Employment Agreement are as follows:

1.         In fulfillment of all reimbursement, payment or other obligations of
Activision pursuant to Paragraph 6(a) of the Employment Agreement, Activision
agrees to pay you the net amount of $240,000, a sum that represents the mutually
agreed upon projected relocation related expenses.  Activision further agrees to
pay on your behalf the sum of $97,962.07.  This amount represents the estimated
tax liability of the portions of the above referenced relocation costs that will
potentially be considered taxable income and for which Activision has agreed to
provide “gross-up” coverage. These amounts will be paid immediately upon your
execution of this letter.  Upon payment of such amounts, Activision shall have
no further obligations pursuant to Paragraph 6(a) of the Employment Agreement.

Except as specifically set forth above, the Employment Agreement shall remain
unmodified and in full force and effect.

If the foregoing accurately reflects your understanding of the provisions of
your Employment Agreement that are being amended pursuant to this letter, please
so indicate by signing in the space provided below.

Very truly yours,

 

 

George Rose

General Counsel

 

 

ACCEPTED AND AGREED TO:

 

 

/s/ CHUCK HUEBNER

 

Chuck Huebner

 

1


--------------------------------------------------------------------------------